 


110 HRES 1376 EH: Commemorating the 80th anniversary of the Okeechobee Hurricane of September 1928 and its associated tragic loss of life.
U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1376 
In the House of Representatives, U. S.,

September 24, 2008
 
RESOLUTION 
Commemorating the 80th anniversary of the Okeechobee Hurricane of September 1928 and its associated tragic loss of life. 
 
 
Whereas the Okeechobee Hurricane, also known as Hurricane San Felipe Segundo, formed in the Atlantic Ocean, traveled through the Caribbean Sea, and up the eastern coast of the United States between September 10 and September 20, 1928; 
Whereas on September 16, 1928, the Okeechobee Hurricane made landfall in the continental United States at Palm Beach County, Florida, and proceeded north over Lake Okeechobee, after which it decreased steadily in intensity before dying in Ontario, Canada; 
Whereas the Okeechobee Hurricane attained the highest classification of Category 5 for tropical cyclone intensity on the Saffir-Simpson Hurricane Scale, with winds exceeding 160 miles per hour; 
Whereas the Okeechobee Hurrcane is officially recognized by the National Oceanic and Atmospheric Administration as the second deadliest hurricane on record in United States history, exacting the tragic loss of approximately 3,000 lives in the United States and its territories; 
Whereas approximately 75 percent of fatalities from the Okeechobee Hurricane in the United States were migrant farm workers, the vast majority of which were African-American; 
Whereas the extensive impact of the Okeechobee Hurricane on African-American migrant workers in southern and central Florida was memorialized in the famous 1937 literary work of Zora Neale Hurston, Their Eyes Were Watching God; 
Whereas the Okeechobee Hurricane exacted horrendous damage valued at over $16,000,000,000, adjusted for inflation, to the infrastructure and towns of western Palm Beach County alone; 
Whereas many of those killed by the Okeechobee Hurricane in southern Florida were buried in segregated mass graves, such as the more than 670 African-American victims in a mass grave in West Palm Beach; 
Whereas the Nation and the State of Florida have taken steps to respond to the Okeechobee Hurricane and other storm events with the construction of storm damage reduction projects to mitigate the loss of life and property; 
Whereas the Herbert Hoover Dike’s system surrounding Lake Okeechobee consists of 143 miles of levee with 19 culverts, hurricane gates, and other water control structures that provide flood and storm damage reduction and other water control benefits; 
Whereas on November 2, 2007, the Army Corps of Engineers Dam Safety Action Classification External Peer Review Panel designated the Herbert Hoover Dike with Class I designation of “urgent and compelling,” the highest risk category; 
Whereas a breach of the Herbert Hoover Dike or similarly designated structures throughout the Nation could potentially cause catastrophic loss of life and poses grave economic and environmental consequences to the surrounding communities; and 
Whereas economically disadvantaged and migrant communities are at increased risk for extensive damage and loss of life associated with natural disasters: Now, therefore, be it  
 
That the House of Representatives— 
(1)memorializes the tragic loss of approximately 3,000 lives in the United States and its territories due to the Okeechobee Hurricane of 1928; 
(2)recognizes the enduring importance of hurricane preparedness measures, enhanced evacuation, emergency plans, and disaster response training especially in economically disadvantaged communities to prevent a disproportionate impact of natural disasters and disparities in disaster response; 
(3)recognizes the role of relevant Federal agencies, research institutes, universities, and disaster response organizations in providing intensity forecasting, long-range projections of hurricane activity, emergency management, and hurricane and storm damage reduction to better prepare for, respond to, and mitigate the extensive loss of life and devastating impacts of hurricanes and storms; 
(4)fully supports initiatives to enhance our understanding of storm impacts on physical structures, including water management systems and other infrastructure that may be vulnerable to the most intense of storms; 
(5)urges the State of Florida and local governments to— 
(A)commemorate and memorialize the 80th anniversary of the Okeechobee Hurricane of 1928 and its associated tragic loss of approximately 3,000 lives in the United States and its territories; and 
(B)appropriately recognize mass graves of the victims of the Okeechobee Hurricane; 
(6)urges the Federal government, and State and local governments, to— 
(A)take appropriate actions to encourage hurricane and disaster preparedness, education, response, and mitigation; and 
(B)support programs and initiatives that promote disaster preparedness, education, response, and mitigation especially in economically disadvantaged and migrant communities; 
(7)commends the Army Corps of Engineers for its ongoing rehabilitation of the Herbert Hoover Dike and encourages continued collaboration among Federal, State, and local governments toward expeditious completion of the rehabilitation effort; and 
(8)recommits itself to hurricane preparedness, safety education, response, and mitigation for all communities in the 110th Congress. 
 
Lorraine C. Miller,Clerk.
